DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Final Office Action is responsive to Applicant's amendment filed on 31 March 2021.  Applicant’s amendment on 31 March 2021 amended Claims 1-6, 8-13, and 15-20.  Currently Claims 1-20 are pending and have been examined.  The examiner notes that the 101 rejection has been maintained.  

Response to Arguments

Applicant's arguments filed 31 March 2021 have been fully considered but they are not persuasive.

The Applicant argues on page 11 that “the method is baesd on generating a task distribution model using first data received from a user and second data received from the group of which the user is a member using machine learning techniques, calculating workload indicators for each member of the group and for the group as a whole, and using identified conflicts.. therefore it is not a method of organizing human activity”. 
The Examiner respectfully disagrees.

Additionally as provided in the amendment the independent claims 1, 8, and 15 recite a mental process: as drafted, the claim recites the limitation of calculating a total work time in order to identify conflicts and then assign tasks among the group which covers performance of the limitation in the mind but for the recitation of generic computer components in the form of organizing human activity. That is, other than reciting “by the processor,” nothing in the claim precludes the determining step from practically being performed in the human mind. For example, but for the “by the processor” language, the claim encompasses the user collecting information regarding availability of members at specific times and tasks that need to be collected and then assign the members to the tasks. The mere nominal recitation of a generic processor does not take the claim limitation out of the mental processes grouping. This limitation is a mental process.  While the Guidance provides that claims do not recite a mental process when they contain limitations that can practically be performed in the human mind, for instance when the human mind is not equipped to perform the claim limitations (GPS position calculation, network monitoring, data encryption for communication, rendering images.  
“Furthermore after an analysis is performed the information analysis that is determined is viewed as the certain methods of organizing human activity: The claim as a whole recites a method of organizing human activity. The claimed invention is a method that allows for users to assign group members to perform tasks that they have the available time and resources to perform which is a method of managing interactions between people. Thus, the claim recites an abstract idea.  The rejection is therefore maintained.

The Applicant argues on page 12 that “the claims are tied to the practical application of generating a task distribution model through the additional elements… which provides a specific improvement over prior systems”. 
The Examiner respectfully disagrees.
In response to the arguments the Examiner notes that as previously indicated the determined judicial exception is not integrated into a practical application because the generically recited computer elements do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer; or that data gathering “identifying” steps required to use the correlation do not add a meaningful limitation to 
While the Applicant points to processor providing additional elements, this is merely viewed as the collection, analysis, and displaying of certain results using generic computers and the claims, and while the claims recites a processor is used to perform the calculating steps.  The processor in this step is recited at a high level of generality, i.e., as a generic processor performing a generic computer function of processing data (calculating a work time from data collected over a period of time). This generic processor limitation is no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim is directed to the abstract idea and additionally the claim recites the additional element(s): identifying first data, identifying second data, identifying conflict, and distributing tasks performs the calculating step. The identifying and distributing steps are recited at a high level of generality (i.e., as a general means of managing data to either collect or disseminate information for the calculating step), and amounts to mere data sending and receiving, which is a form of insignificant extra-solution activity. The processor that performs the calculating step is also recited at a high level of generality, and merely automates the calculating step. Each of the additional limitations is no more than mere instructions to apply the exception using a generic computer component (the processor). 

	The Examiner has further determined that the claims as a whole does not integrate a judicial exception into a practical application in order to provide an improvement in the 

The Applicant argues on pages 12-13 that “based on the calculated total work time and workload indicators, automatic messages can be generated and display to a member of the group to provide insights about the impact of an activity…these additional elements demonstrate integration into a practical application”. 
The Examiner respectfully disagrees.
In response to the arguments the Examiner notes that as previously indicated the determined judicial exception is not integrated into a practical application because the generically recited computer elements do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer; or that data gathering “identifying” steps required to use the correlation do not add a meaningful limitation to 
While the Applicant points to processor providing additional elements, this is merely viewed as the collection, analysis, and displaying of certain results using generic computers and the claims, and while the claims recites a processor is used to perform the calculating steps.  The processor in this step is recited at a high level of generality, i.e., as a generic processor performing a generic computer function of processing data (calculating a work time from data collected over a period of time). This generic processor limitation is no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim is directed to the abstract idea and additionally the claim recites the additional element(s): identifying first data, identifying second data, identifying conflict, and distributing tasks performs the calculating step. The identifying and distributing steps are recited at a high level of generality (i.e., as a general means of managing data to either collect or disseminate information for the calculating step), and amounts to mere data sending and receiving, which is a form of insignificant extra-solution activity. The processor that performs the calculating step is also recited at a high level of generality, and merely automates the calculating step. Each of the additional limitations is no more than mere instructions to apply the exception using a generic computer component (the processor). 
            Thus the problem the claimed invention is directed to answering the question based on gathered and analyzed information about the availability of members as well as task that need to be performed and then displaying results of the assignment of tasks.  As this data could be 


The Applicant argues on pages 13-14 that “claim 1 specifies an improvement to existing applications for automated activity planning… these steps allows creating a task distribution model by training a linear regression model using available data for dynamically calculating workload that can be associated with a stress level of each member of the group and based on which tasks can be assigned in a manner that incorporates collective awareness”. 
The Examiner respectfully disagrees.
In response to the arguments the Examiner notes that will the Applicant argues “training a linear regression model using available data for dynamically calculating workload that can be associated with a stress level of each member of the group and based on which tasks can be assigned in a manner that incorporates collective awareness”, this is neither claimed or found in the disclosure.  If the Applicant were to put this language in the claims depending on how entered the Examiner may need to raise a 112(a) written description as it is viewed that what is provided in the disclosure would not be viewed to provide a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.  

            Thus the problem the claimed invention is directed to answering the question based on gathered and analyzed information about the availability of members as well as task that need to be performed and then displaying results of the assignment of tasks.  As this data could be construed as previously collected information that is then used to solve the assignment of tasks using a pencil and paper this is not a technical or technological problem but is rather in the realm of business or task management and therefore an abstract idea.  The rejection is maintained.

The Applicant alleges on page 14 that “the limitations of amended claim 1, at a minimum, improve the functionality of the computing infrastructure itself by providing an iterative machine learning based process that allows real time, continuous analysis of data associated with planning individual and group business activities according to which task can be distributed in a more balanced and efficient way between group members without affecting group business goals.”. 
The Examiner respectfully disagrees.
In response to the allegation the Examiner notes that as noted above the Applicant argues “training a linear regression model using available data for dynamically calculating workload that can be associated with a stress level of each member of the group and based on which tasks can be assigned in a manner that incorporates collective awareness”, this is neither claimed or found in the disclosure.  Therefore it is not clear that there is an improvement in functionality as this can be merely viewed as the collection, analysis and display of certain results which could have been performed by pencil and paper, performed by a generic computer.  It is further pointed out that the improvement to balancing a more efficiently distributing tasks to workers is viewed as merely an improvement to the abstract idea, and merely improving the abstract idea.  Specifically in the instant application it is not clear that the claims provide an improvement to the rules that improve computer-related technology by allowing computer performance of a function not previously performed by a computer.  This is the case because calculating work time to identify conflicts and assign tasks is not viewed as functions not previously performed by a computer, as such the claims are viewed as an abstract idea utilizing generic computer equipment and are therefore non-statutory.  The rejection is therefore maintained.

The Applicant alleges on page 14 that “each step in amended independent claim 1, relies on specific rules (mathematical relationships) that provide a particular solution to the problem of developing a task distribution model, as opposed to merely claiming the idea of a solution or outcome”. 
The Examiner respectfully disagrees.
In response to the allegation the Examiner notes that upon review of the disclosure it is not clear that the application provides a development of a task distribution model.  There is nothing in the disclosure that provides a level of specificity that would leave one of ordinary skill in the art to believe that what is provided is merely the collection of data, analysis of data, and displaying of specific results, which a well-recognized example of an abstract idea.  As such the claim is viewed to merely be an abstract idea, performed on a generic computer and does not provide significantly more, nor is it viewed to be a practical application.  The rejection is therefore maintained.

The Applicant alleges on page 14 that “the method of amended independent claim 1 presents a functional and palpable applications in the field of computer technology with specific improvement to technologies in the area of automated planning and scheduling of activities based on artificial intelligence”. 
The Examiner respectfully disagrees.
In response to the allegation the Examiner notes that as noted above there is nothing in the disclosure which would lead one to believe that what is being claimed is an artificial 

The remaining Applicant's arguments filed 31 March 2021 have been fully considered but they are moot in view of new grounds of rejection as necessitated by amendment.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter because the claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea. The claim(s) 1-20 is/are directed to the abstract idea of the analyzing of collected data regarding the availability as well as demand for tasks and then assigning the tasks to the members. The claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more than the judicial exception itself. Claim(s) (1-20) is/are directed to an abstract idea without significantly more. 
 
Step 1 

Regarding Step 1 of the Subject Matter Eligibility Test for Products and Processes (from the January 2019 §101 Examination Guidelines), claim(s) (1-7) is/are directed to a method, claim(s) (8-14) is/ are directed to a system, and claims(s) (15-20) is/are directed to a computer program product and therefore the claims recites a series of steps and, therefore the claims are viewed as falling in statutory categories.

Step 2A Prong 1

The claimed invention is directed to an abstract idea without significantly more. The claim(s) 1-20 recite(s) a mental process utilized to perform a certain method of organizing human activity. Specifically as provided in the amendment the independent claims 1, 8, and 15 recite a mental process: as drafted, the claim recites the limitation of calculating a total work time in order to identify conflicts and then assign tasks among the group which covers performance of the limitation in the mind but for the recitation of generic computer components in the form of organizing human activity. That is, other than reciting “by the processor,” nothing in the claim precludes the determining step from practically being performed in the human mind. For example, but for the “by the processor” language, the claim encompasses the user collecting information regarding availability of members at specific times and tasks that need to be collected and then assign the members to the tasks. The mere nominal recitation of a generic processor does not take the claim limitation out of the mental processes grouping. This limitation is a mental process.  While the Guidance provides that claims do not recite a mental process 

“Furthermore after an analysis is performed the information analysis that is determined is viewed as the certain methods of organizing human activity: The claim as a whole recites a method of organizing human activity. The claimed invention is a method that allows for users to assign group members to perform tasks that they have the available time and resources to perform which is a method of managing tasks between people. Thus, the claim recites an abstract idea. 

Step 2A Prong 2

Specifically the determined judicial exception is not integrated into a practical application because the generically recited computer elements do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer; or that data gathering “identifying” steps required to use the correlation do not add a meaningful 

The claim recites the additional element(s): that a processor is used to perform the calculating steps.  The processor in this step is recited at a high level of generality, i.e., as a generic processor performing a generic computer function of processing data (calculating a work time from data collected over a period of time). This generic processor limitation is no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim is directed to the abstract idea. 

The claim recites the additional element(s): identifying first data, identifying second data, identifying conflict, and assigning tasks performs the calculating step. The identifying and assigning steps are recited at a high level of generality (i.e., as a general means of managing data to either collect or disseminate information for the calculating step), and amounts to mere data sending and receiving, which is a form of insignificant extra-solution activity. The processor that performs the calculating step is also recited at a high level of generality, and merely automates the calculating step. Each of the additional limitations is no more than mere instructions to apply the exception using a generic computer component (the processor). 

	The Examiner has further determined that the claims as a whole does not integrate a judicial exception into a practical application in order to provide an improvement in the 

Note to the Applicant from the October 2019 Guidance: Generally, examiners are not expected to make a qualitative judgment on the merits of the asserted improvement. If the examiner concludes the disclosed invention does not improve technology, the burden shifts to applicant to provide persuasive arguments supported by any necessary evidence to demonstrate that one of ordinary skill in the art would understand that the disclosed invention improves technology. Any such evidence submitted under 37 C.F.R. § 1.132 must establish what the specification would convey to one of ordinary skill in the art and cannot be used to supplement the specification.  For example, in response to a rejection under 35 U.S.C. § 101, an applicant could submit a declaration under § 1.132 providing testimony on how one of ordinary skill in the art would interpret the disclosed invention as improving technology and the underlying factual basis for that conclusion.

For further clarification the Examiner points out that the claim(s) 1, 8, and 15 recite(s) identifying first data, identifying second data, calculating a total work time, identifying a conflict, and assigning tasks which are viewed as an abstract idea in the form of a mental process.  This judicial exception is not integrated into a practical application because the use of a computer for identifying, calculating, and assigning which is the abstract idea steps of valuing an 

Thus the claims recites an abstract idea directed to a mental process (i.e. the analyzing of collected data regarding the availability as well as demand for tasks and then assigning the tasks to the members) in order to provide the organizing of human activity.  Using a computer to identifying, calculating, and assigning the data resulting from this kind of mental process merely implements the abstract idea in the manner of “apply it” and does not provide 'something more' to make the claimed invention patent eligible.  The claimed limitations of a computing device is not constraining the abstract idea to a particular technological environment and do not provide significantly more.

The analyzing of collected data regarding the availability as well as demand for tasks and then assigning the tasks to the members would clearly be to a mental activity that a company would go through in order to decide how to assign tasks to workers.  The specification makes it clear that the claimed invention is directed to the mental activity data gathering and data analysis to determine how to assign tasks to member (organizing human activity):

The dependent claims recite elements that narrow the metes and bounds of the abstract idea but do not provide ‘something more’.  
The dependent claims do not remedy these deficiencies.

Claims 5, 12, 19, and 20 recite limitations which further limit the claimed analysis of data.

Claims 2, 9, and 16 recites limitations directed to claim language viewed insignificantly extra solution activity.  

Using a computer to perform the data processing as claimed is merely implementing the abstract idea in the manner of “apply it” and does not provide significantly more. Additionally with respect to the Berkheimer the Examiner points out that the steps of the claim are viewed to be to nothing more than spell out what it means to apply it on a computer and cannot confer patent-eligibility as there are no additional limitations beyond applying an abstract idea, restricted to a computer.  As the claims are merely implementing the abstract idea in the manner of “Apply It” the need for a Berkheimer analysis does not apply and is not required.  With respect to the currently filed claims the implementing steps can be found in Casal which discloses how the claims alone and in combination are viewed to be well understood, routine and conventional based on point 3 of the Berkheimer memo and subsequent evidence, complying with and providing evidence.  

Claims 3, 4, 7, 10, 11, 14, 17, and 18 recites limitations directed to claim language viewed non-functional data labels.  

            Thus the problem the claimed invention is directed to answering the question based on gathered and analyzed information about the availability of members as well as task that need to 

Step 2B

The claim(s) 1-20 does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed with respect to Step 2A Prong Two, the additional element in the claim amounts to no more than mere instructions to apply the exception using a generic computer component. 

The same analysis applies here in 2B, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.  This is the case because in order for the claims to be viewed as significantly more the claims must incorporate the integral use of a machine to achieve performance of a method, in contrast to where the machine is merely an object on which the method operates, which does not provide significantly more in order for a machine to add significantly more, it must play a significant part in permitting the claimed method to be performed, rather than function solely as an obvious mechanism for permitting a solution to be achieved more quickly.  Whether its involvement is extra-solution activity or a field-of-use, i.e., the extent to which (or how) the machine or apparatus imposes meaningful limits on the claim. Use of a machine that contributes only nominally or insignificantly to the execution of the claimed method (e.g., in a data gathering step or in a field-of-use limitation) would not provide significantly more.  Additionally, another consideration when determining 

With respect to the Berkheimer as noted above the same analysis applies to the 2B where the claims are viewed as applying it and as such no further analysis is required.  However with respect to the claims that are viewed as extra solution or post solution activity the Examiner notes that the claims are viewed as well-understood, routine, and conventional because a citation to a publication that demonstrates the well-understood, routine, conventional nature of the additional element(s). An appropriate publication could include a book, manual, review article, or other source that describes the state of the art and discusses what is well-known and in common use in the relevant industry. 

The dependent claims recite elements that narrow the metes and bounds of the abstract idea but do not provide ‘something more’.  Specifically, the dependent claims do not remedy these deficiencies of the independent claims.

With respect to the legal concept of prima facie case being a procedural tool of patent examination, which allocates the burdens going forward between the examiner and the applicant. MPEP § 2106.07 discusses the requirements of a prima facie case of ineligibility. In particular, the initial burden was on the Examiner and believed to be properly provided as to explain why the claim(s) are ineligible for patenting because of the above provided rejection which clearly and specifically points out in accordance with properly providing the requirement satisfying the 

Therefore based on the above analysis as conducted based on the most updated guidance from the United States Patent and Trademark Office the claims are viewed as a court recognized abstract idea, are viewed as a judicial exception, does not integrate the claims into a practical application, and does not provide an inventive concept, therefore the claims are ineligible.


Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 8, 10-12, 15, and 17-19 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Deodhar et al. (U.S. Patent Publication 2017/0116552 A1) (hereafter Doedhar) in view of Tutuianu et al. (U.S. Patent 10,715,387 B1) in further view of Casal et al. (U.S. Patent Publication 2018/0143975 A1) (hereafter Casal).

	Referring to Claim 1, Deodhar teaches a computer-implemented method for automatically distributing tasks, comprising:

receiving, by one or more processors, first data associated with each member of a group (see; Figure 1F, par. [0036], par. [0150], and par. [0194] of Deodhar teaches the collecting individual data regarding assignments).

receiving, by the one or more processors, second data associated with a workload of the group (see; par. [0036], par. [0057], and par. [0125] of Deodhar teaches collecting data regarding the assignment hour data for an organization).

mapping, by the one or more processors, the first data and the second data to a database comprising workload information (see; par. [0124]-[0125], par. [0187], and par. [0193] of Deodhar teaches the mapping of the individual data and organization data regarding the workload to optimize productivity).

calculating, by the one or more processors, a total work time for each member of the group using the first data, the total work time being equal to a work time assigned to a first member of the group plus a sum of all vacation times associated with remaining members of the group divided by a number of remaining members of the group minus a vacation time of the first member (see; par. [0091], par. [0194], par. [207], and par. [0276]-[0281] of Deodhar teaches calculating the total worktime of members taking into account vacation times of each person taking into account par. [0482]-[0483] group work data).

Deodhar does not explicitly disclose the following limitations, however,

Tutuianu teaches based on the calculated total work time and a linear regression model trained using the first data and the second data, calculating, by the one or more processors, a first workload indicator associated with each member of the group and a second workload indicator associated with the group as a whole (see; col. 3, lines (25-57) of Tutuianu teaches the use of linear regression model and taking into account col. 3, lines (1-24) available work hour times and based on this determine the individual task assignment and group assignment of resources).

The Examiner notes that Deodhar teaches similar to the instant application teaches measure aggregate and analyze exact effort and time productivity.  Specifically, Deodhar discloses the measuring, aggregating, analyzing predicting, exact effort and time for individuals and 

Deodhar discloses the measuring, aggregating, analyzing predicting, exact effort and time for individuals and organization of a company to complete workload and optimize the operation.  However, Deodhar fails to disclose based on the calculated total work time and a linear regression model trained using the first data and the second data, calculating, by the one or more processors, a first workload indicator associated with each member of the group and a second workload indicator associated with the group as a whole.

Tutuianu discloses based on the calculated total work time and a linear regression model trained using the first data and the second data, calculating, by the one or more processors, a first workload indicator associated with each member of the group and a second workload indicator associated with the group as a whole.

It would be obvious to one of ordinary skill in the art to include in the task management
(system/method/apparatus) of Deodhar the based on the calculated total work time and a linear regression model trained using the first data and the second data, calculating, by the one or more processors, a first workload indicator associated with each member of the group and a second workload indicator associated with the group as a whole as taught by Tutuianu since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Deodhar and Tutuianu teach the collecting and analysis of data in order to optimize the 

Deodhar in view of Tutuianu does not explicitly disclose the following limitations, however,

Casal teaches identifying, by the one or more processors, a conflict between the total work time for each member of the group and the second data (see; par. [0448]-[0449] of Casal teaches determining a conflict of the overlapping of workers needed to complete assignments compared to organizational resources), and
based on the identified conflict, the first workload indicator, and the second workload indicator, assigning, by the one or more processors, tasks among members of the group (see; par. [0448]-[0449] of Casal teaches that based on the conflict of overlapping of workers required to complete tasks compared to organizational resources, assigning indivduals with the proper skills to address the tasks).

The Examiner notes that Deodhar teaches similar to the instant application teaches measure aggregate and analyze exact effort and time productivity.  Specifically, Deodhar discloses the measuring, aggregating, analyzing predicting, exact effort and time for individuals and organization of a company to complete workload and optimize the operation it is therefore viewed as analogous art in the same field of endeavor. Additionally, Tutuianu teaches the collection of tasks and dynamically determine the assigning of resources to manage the tasks by an individual resource or by a group and as it is comparable in certain respects to Deodhar which measure aggregate and analyze exact effort and time productivity as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor. Additionally, Casal teaches the assigning of tasks in order to complete the tasks for document management and as it is comparable in certain respects to Deodhar and Tutuianu which measure aggregate and analyze exact effort and time productivity as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor. This provides support that it would be obvious to combine the references to provide an obviousness rejection.



Casal discloses identifying, by the one or more processors, a conflict between the total work time for each member of the group and the second data and based on the identified conflict, the first workload indicator, and the second workload indicator, assigning, by the one or more processors, tasks among members of the group.

It would be obvious to one of ordinary skill in the art to include in the task management
(system/method/apparatus) of Deodhar and Tutuianu identifying, by the one or more processors, a conflict between the total work time for each member of the group and the second data and based on the identified conflict, the first workload indicator, and the second workload indicator, assigning, by the one or more processors, tasks among members of the group as taught by Casal since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Deodhar, Tutuianu, and Casal teach the collecting and analysis of data in order to optimize the utilization of resources as either an individual task assignment or group assignment and they do not contradict or diminish the other alone or when combined.


	Referring to Claim 3, see discussion of claim 1 above, while Deodhar in view of Tutuianu in further view of Casal teaches the method above, Deodhar further discloses a method having the limitations of, however,

the first data comprises at least one of working hours, work assignments, planned vacations, experience and abilities (see; par. [0088]-[0093] of Deodhar teaches data from an individual includes work time, and vacation time, and includes par. [0122] attribute information regarding skill and position).


	Referring to Claim 4, see discussion of claim 1 above, while Deodhar in view of Tutuianu in further view of Casal teaches the method above, Deodhar further discloses a method having the limitations of, however,

the workload information included in the second data comprises at least one of project deadlines, projections and customer demands, end-of-year deadlines, end-of-quarter deadlines, and holiday season schedule (see; par. [00893]-[0899] of Deodhar teaches an example of meeting project deadlines and making accommodations to do so).


	Referring to Claim 5, see discussion of claim 1 above, while Deodhar in view of Tutuianu in further view of Casal teaches the method above, Deodhar further discloses a method having the limitations of, however,

Tituianu teaches updating, by the one or more processors, a scheduling application associated with the group based on the first workload indicator and the second workload indicator (see; col. 4, line (28) – col. 5, line (4) of Tutuianu teaches making changes to assigned tasks to other tasks based on measured workload, col. 3, lines (25-57) including taking into account group assignments), and
in response to the update, displaying, by the one or more processors, a notification to at least one member of the group affecting the first workload indicator of at least one another member of the group (see; col. 17, lines (3-32) of Tutuianu indicating that based on certain thresholds task amounts a change in resources to provide to handle the task).

The Examiner notes that Deodhar teaches similar to the instant application teaches measure aggregate and analyze exact effort and time productivity.  Specifically, Deodhar discloses the measuring, aggregating, analyzing predicting, exact effort and time for individuals and organization of a company to complete workload and optimize the operation it is therefore viewed as analogous art in the same field of endeavor. Additionally, Tutuianu teaches the collection of tasks and dynamically determine the assigning of resources to manage the tasks by an individual resource or by a group and as it is comparable in certain respects to Deodhar which measure aggregate and analyze exact effort and time productivity as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor. This provides support that it would be obvious to combine the references to provide an obviousness rejection.

Deodhar discloses the measuring, aggregating, analyzing predicting, exact effort and time for individuals and organization of a company to complete workload and optimize the operation.  However, Deodhar fails to disclose updating, by the one or more processors, a scheduling application associated with the group based on the first workload indicator and the second workload indicator, and in response to the update, displaying, by the one or more processors, a notification to at least one member of the group affecting the first workload indicator of at least one another member of the group.

Tutuianu discloses updating, by the one or more processors, a scheduling application associated with the group based on the first workload indicator and the second workload indicator, and in response to the update, displaying, by the one or more processors, a notification to at least one member of the group affecting the first workload indicator of at least one another member of the group.

It would be obvious to one of ordinary skill in the art to include in the task management
(system/method/apparatus) of Deodhar updating, by the one or more processors, a scheduling application associated with the group based on the first workload indicator and the second workload indicator, and in response to the update, displaying, by the one or more processors, a 


	Referring to Claim 8, Deodhar in view of Tutuianu in further view of Casal teaches a computer system for automatically distributing tasks.  Claim 8 recites the same or similar limitations as those addressed above in claim 1, Claim 8 is therefore rejected for the same reasons as set forth above in claim 1, except for the following noted exception.

one or more processors, one or more computer-readable memories, one or more computer-readable tangible storage devices, and program instructions stored on at least one of the one or more storage devices for execution by at least one of the one or more processors via at least one of the one or more memories, wherein the computer system is capable of performing a method comprising: (see; par. [0069] and par. [0239] of Deodhar teaches using computing devices, including servers and storage to perform task management).


	Referring to Claim 10, see discussion of claim 8 above, while Deodhar in view of Tutuianu in further view of Casal teaches the system above Claim 10 recites the same or similar limitations as those addressed above in claim 3, Claim 10 is therefore rejected for the same or similar limitations as set forth above in claim 3.

Referring to Claim 11, see discussion of claim 8 above, while Deodhar in view of Tutuianu in further view of Casal teaches the system above Claim 11 recites the same or similar limitations as those addressed above in claim 4, Claim 11 is therefore rejected for the same or similar limitations as set forth above in claim 4.

	Referring to Claim 12, see discussion of claim 8 above, while Deodhar in view of Tutuianu in further view of Casal teaches the system above Claim 12 recites the same or similar limitations as those addressed above in claim 5, Claim 12 is therefore rejected for the same or similar limitations as set forth above in claim 5.


	Referring to Claim 15, Deodhar in view of Tutuianu in further view of Casal teaches a computer program product for automatically distributing tasks.  Claim 15 recites the same or similar limitations as those addressed above in claim 1 and 8, Claim 15 is therefore rejected for the same reasons as set forth above in claim 1 and 8, except for the following noted exception.

	Referring to Claim 17, see discussion of claim 15 above, while Deodhar in view of Tutuianu in further view of Casal teaches a computer program product for automatically distributing tasks above Claim 17 recites the same or similar limitations as those addressed above in claim 3, Claim 17 is therefore rejected for the same or similar limitations as set forth above in claim 3.

	Referring to Claim 18, see discussion of claim 15 above, while Deodhar in view of Tutuianu in further view of Casal teaches a computer program product for automatically 

	Referring to Claim 19, see discussion of claim 15 above, while Deodhar in view of Tutuianu in further view of Casal teaches a computer program product for automatically distributing tasks above Claim 19 recites the same or similar limitations as those addressed above in claim 5, Claim 19 is therefore rejected for the same or similar limitations as set forth above in claim 5.

Claims 2, 6, 7, 9, 12, 14, 16, and 20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Deodhar et al. (U.S. Patent Publication 2017/0116552 A1) (hereafter Doedhar) in view of Tutuianu et al. (U.S. Patent 10,715,387 B1) in further view of Casal et al. (U.S. Patent Publication 2018/0143975 A1) (hereafter Casal) in view of Rodden et al. (U.S. Patent Publication 2019/0334907 A1) (hereafter Rodden).

	Referring to Claim 2, see discussion of claim 1 above, while Deodhar in view of Tutuianu in further view of Casal teaches the method above, Deodhar in view of Tutuianu in further view of Casal does not explicitly disclose a method having the limitations of, however

Rodden teaches generating, by the one or more processors, a report including the identified conflict (see; par. [0390] of Rodden teaches the providing in real time resource issues with providing tasks, par. [0340] including the management of conflict), and
displaying, by the one or more processors, a warning message to communicate the conflict between the total work time and the second data (see; par. [0340] of Rodden teaches 

The Examiner notes that Deodhar teaches similar to the instant application teaches measure aggregate and analyze exact effort and time productivity.  Specifically, Deodhar discloses the measuring, aggregating, analyzing predicting, exact effort and time for individuals and organization of a company to complete workload and optimize the operation it is therefore viewed as analogous art in the same field of endeavor. Additionally, Tutuianu teaches the collection of tasks and dynamically determine the assigning of resources to manage the tasks by an individual resource or by a group and as it is comparable in certain respects to Deodhar which measure aggregate and analyze exact effort and time productivity as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor. Additionally, Casal teaches the assigning of tasks in order to complete the tasks for document management and as it is comparable in certain respects to Deodhar and Tutuianu which measure aggregate and analyze exact effort and time productivity as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor. Additionally, Rodden teaches the resource optimization for scheduling activities and as it is comparable in certain respects to Deodhar, Tutuianu, and Casal which measure aggregate and analyze exact effort and time productivity as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor. This provides support that it would be obvious to combine the references to provide an obviousness rejection.

Deodhar, Tutuianu, and Casal discloses the measuring, aggregating, analyzing predicting, exact effort and time for individuals and organization of a company to complete workload and optimize the operation.  However, Deodhar, Tutuianu, and Casal fails to disclose generating, by the one or more processors, a report including the identified conflict, and displaying, by the one or more processors, a warning message to communicate the conflict between the total work time and the second data.



It would be obvious to one of ordinary skill in the art to include in the task management
(system/method/apparatus) of Deodhar, Tutuianu, and Casal teaches generating, by the one or more processors, a report including the identified conflict, and displaying, by the one or more processors, a warning message to communicate the conflict between the total work time and the second data as taught by Rodden since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Deodhar, Tutuianu, Casal, and Rodden teach the collecting and analysis of data in order to optimize the utilization of resources as either an individual task assignment or group assignment and they do not contradict or diminish the other alone or when combined.


	Referring to Claim 6, see discussion of claim 1 above, while Deodhar in view of Tutuianu in further view of Casal teaches the method above, Deodhar in view of Tutuianu in further view of Casal further discloses a method having the limitations of, however,

Rodden teaches receiving, by the one or more processors, crowdsourced stress data (see; par. [0445]-[0447] of Rodden teaches the collecting of group stress data), and
using, by the one or more processors, the collected crowdsourced stress data to improve the linear regression model for calculating the first workload indicator and the second workload indicator (see; par. [0470]-[0472] of Rodden teaches collecting of crowd data and based on an analysis of the data regarding stress the suggestion of changes in activities).



Deodhar, Tutuianu, and Casal discloses the measuring, aggregating, analyzing predicting, exact effort and time for individuals and organization of a company to complete workload and optimize the operation.  However, Deodhar, Tutuianu, and Casal fails to disclose receiving, by the one or more processors, crowdsourced stress data, and using, by the one or more processors, the collected crowdsourced stress data to improve the linear regression model for calculating the first workload indicator and the second workload indicator.

Rodden discloses receiving, by the one or more processors, crowdsourced stress data, and using, by the one or more processors, the collected crowdsourced stress data to improve the linear regression model for calculating the first workload indicator and the second workload indicator.


(system/method/apparatus) of Deodhar, Tutuianu, and Casal teaches receiving, by the one or more processors, crowdsourced stress data, and using, by the one or more processors, the collected crowdsourced stress data to improve the linear regression model for calculating the first workload indicator and the second workload indicator as taught by Rodden since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Deodhar, Tutuianu, Casal, and Rodden teach the collecting and analysis of data in order to optimize the utilization of resources as either an individual task assignment or group assignment and they do not contradict or diminish the other alone or when combined.


	Referring to Claim 7, see discussion of claim 6 above, while Deodhar in view of Tutuianu in further view of Casal in further view of Rodden teaches the method above, Deodhar in view of Tutuianu in further view of Casal further discloses a method having the limitations of, however,

Rodden teaches the crowdsourced stress data comprises crowdsourced stress level indicators based on relative stress typically experienced by humans during certain times (see; par. [0466] of Rodden teaches determining the relative stress measured and anticipated at certain times (i.e. routine)).

The Examiner notes that Deodhar teaches similar to the instant application teaches measure aggregate and analyze exact effort and time productivity.  Specifically, Deodhar discloses the measuring, aggregating, analyzing predicting, exact effort and time for individuals and organization of a company to complete workload and optimize the operation it is therefore viewed as analogous art in the same field of endeavor. Additionally, Tutuianu teaches the collection of tasks and dynamically determine the assigning of resources to manage the tasks by an individual resource or by a group and as it is comparable in certain respects to Deodhar which 

Deodhar, Tutuianu, and Casal discloses the measuring, aggregating, analyzing predicting, exact effort and time for individuals and organization of a company to complete workload and optimize the operation.  However, Deodhar, Tutuianu, and Casal fails to disclose the crowdsourced stress data comprises crowdsourced stress level indicators based on relative stress typically experienced by humans during certain times.

Rodden discloses the crowdsourced stress data comprises crowdsourced stress level indicators based on relative stress typically experienced by humans during certain times.

It would be obvious to one of ordinary skill in the art to include in the task management
(system/method/apparatus) of Deodhar, Tutuianu, and Casal teaches the crowdsourced stress data comprises crowdsourced stress level indicators based on relative stress typically experienced by humans during certain times as taught by Rodden since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Deodhar, Tutuianu, Casal, and Rodden teach the collecting and analysis of data in order to optimize the 


	Referring to Claim 9, see discussion of claim 8 above, while Deodhar in view of Tutuianu in further view of Casal teaches the system above Claim 9 recites the same or similar limitations as those addressed above in claim 2, Claim 9 is therefore rejected for the same or similar limitations as set forth above in claim 2.

	Referring to Claim 13, see discussion of claim 8 above, while Deodhar in view of Tutuianu in further view of Casal teaches the system above Claim 13 recites the same or similar limitations as those addressed above in claim 6, Claim 13 is therefore rejected for the same or similar limitations as set forth above in claim 6.

	Referring to Claim 14, see discussion of claim 8 above, while Deodhar in view of Tutuianu in further view of Casal in further view of Rodden teaches the system above Claim 14 recites the same or similar limitations as those addressed above in claim 13, Claim 14 is therefore rejected for the same or similar limitations as set forth above in claim 13.

	Referring to Claim 16, see discussion of claim 15 above, while Deodhar in view of Tutuianu in further view of Casal teaches a computer program product for automatically distributing tasks above Claim 16 recites the same or similar limitations as those addressed above in claim 2, Claim 16 is therefore rejected for the same or similar limitations as set forth above in claim 2.

	Referring to Claim 20, see discussion of claim 15 above, while Deodhar in view of Tutuianu in further view of Casal teaches a computer program product for automatically distributing tasks above Claim 20 recites the same or similar limitations as those addressed above in claim 6 and 7, Claim 20 is therefore rejected for the same or similar limitations as set forth above in claim 6 and 7.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Mengshoel et al. (U.S. Patent Publication 2003/0081757 A1) discloses contact center autopilot architecture.
BALASUBRAMANIAN et al. (U.S. Patent Publication 2018/0189743 A1) discloses an intelligent scheduling management.
Thompson (U.S. Patent Publication 2002/0120486 A1) discloses a method, system and computer software program product for analyzing the efficiency of a complex process.
Laperi et al. (U.S. Patent Publication 2007/0179829 A1) discloses a method and apparatus for workflow scheduling and forecasting.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

	
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN S SWARTZ whose telephone number is (571)270-7789.  The examiner can normally be reached on Mon-Fri 9:00 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.S.S/Examiner, Art Unit 3623                                                                                                                                                                                                        
/ANDRE D BOYCE/Primary Examiner, Art Unit 3623